Exhibit 10.1

JOINDER AGREEMENT

This JOINDER AGREEMENT, dated as of March 30, 2012 (the “Joinder”), is made by
Carvana, LLC, an Arizona limited liability company (the “Additional Borrower”),
DriveTime Automotive Group, Inc., (“DriveTime”), a Delaware corporation,
DriveTime Sales and Finance Company, LLC (“DriveTime Sales”), an Arizona limited
liability company, DriveTime Car Sales Company, LLC (“Car Sales”), an Arizona
limited liability company, and DriveTime Ohio Company, LLC (“DriveTime Ohio”),
an Arizona limited liability company (each a “Borrower” and collectively the
“Borrowers”), and Wells Fargo Bank, N.A., a national banking association
(together with its successors and assigns, “WFBNA”), as the lead lender, and as
the agent (the “Agent”) for the Lenders (as hereinafter defined).

RECITALS

A. The Borrowers, WFBNA, as Agent and a lender, Santander Consumer USA Inc., an
Illinois corporation (together with its successors and assigns, “SCUSA”), as a
lender, and Manheim Automotive Financial Services, Inc., a Delaware corporation
(together with its successors and assigns, “MAFS”), as a lender (WFBNA, SCUSA
and MAFS referred to herein individually as “Lender” and collectively as
“Lenders”) entered into the Loan and Security Agreement, dated October 28, 2011
(as amended, restated, extended, supplemented, or otherwise modified in writing
from time to time, the “Loan Agreement”).

B. Pursuant to Section 10.21 of the Loan Agreement, at the time that any
Borrower forms any direct or indirect Subsidiary or acquires any direct or
indirect Subsidiary after the Effective Date, such Borrower shall cause any such
new Subsidiary to become a “Borrower” under the Loan Agreement and the other
Loan Documents.

C. The Additional Borrower was formed on March 9, 2012 and is a wholly-owned
Subsidiary of Car Sales.

NOW, THEREFORE, in consideration of the foregoing Recitals and the terms,
covenants, and conditions of this Joinder, the receipt of which and sufficiency
of which are hereby acknowledged, the Additional Borrower, Borrowers, WFBNA,
SCUSA and MAFS agree as follows:

1. Defined Terms. Capitalized terms used and not otherwise defined in this
Joinder have the same meaning or meanings given to them in the Credit Agreement.

2. Joinder as Borrower. The Additional Borrower, by its signature below, assumes
and agrees to be bound by all of the terms, covenants, representations,
warranties and conditions of the Loan Agreement, Notes and other Loan Documents,
jointly and severally with the other Persons comprising the Borrowers, and
assumes and agrees to be bound thereby as a “Borrower” as if the Additional
Borrower had originally executed the Loan Documents. Borrowers, WFBNA, SCUSA and
MAFS agree that Additional Borrower shall be deemed a “Borrower” under the Loan
Agreement and all other Loan Documents. Each reference to a “Borrower” or
“Borrowers” in the Loan Documents shall be deemed to include the Additional
Borrower.



--------------------------------------------------------------------------------

3. Representations and Warranties. The Additional Borrower hereby represents and
warrants to the Agent and the Lenders that (a) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, (b) the
representations and warranties of the Borrowers set forth in the Loan Agreement
and the other Loan Documents (if any) are true and correct representations and
warranties of the Additional Borrower on and as of the date hereof except to the
extent a representation and warranty expressly relates solely to a specific
date, in which case such representation and warranty is true and correct on such
date, and (c) it has reviewed and approved of copies of the Notes, Loan
Agreement and Loan Documents related thereto and described therein. The
Additional Borrower agrees to execute and deliver such additional documents as
Required Lenders may reasonably require including with respect to Liens securing
the Obligations.

4. Consent and Acceptance. The Borrowers, Agent and the Lenders hereby consent
to the joinder of the Additional Borrower and the assumption of the Loan
Documents by the Additional Borrower and agree and acknowledge that after the
date of this Joinder, the Additional Borrower shall be a “Borrower” for all
purposes of the Loan Documents. Additional Borrower shall be a
co-obligor/co-borrower with the Borrowers with respect to Loan Agreement, Notes
and other Loan Documents, and shall be jointly and severally liable with the
Borrowers for repayment of the Inventory Facility and the Obligations
thereunder. Nothing herein shall be construed to or shall release any Borrower
from its obligations to repay the Notes or perform its obligations under the
Loan Documents.

5. Reaffirmation. All of the terms, covenants and conditions of the Loan
Agreement, Notes and other Loan Documents, are hereby ratified, reaffirmed and
confirmed and shall continue in full force and effect, except as amended hereby,
as therein written and are not intended to be re-enacted as of the above date,
but rather to be effective as of the original date of such documents.

6. Incorporation of Loan Documents. All of the terms, covenants and conditions
of the Loan Documents are incorporated in this Joinder as if set forth in full
herein.

7. Update of Exhibit 8.1(S). Pursuant to Section 10.21 of the Loan Agreement,
attached is an updated Exhibit 8.1(S) to the Loan Agreement reflecting the
addition of the Additional Borrower.

8. Acknowledgement. Pursuant to Section 10.21 of the Loan Agreement, the
Borrowers provided notice of the formation of the Additional Borrower within the
required timeframe set forth in the Loan Agreement. The parties hereto
acknowledge and agree that the Agent in its sole discretion, as permitted under
Section 10.21 of the Loan Agreement, extended the time period set forth in
Section 10.21 of the Loan Agreement for the execution of this Joinder and the
other required documentation.

9. Counterparts. This Joinder may be executed in any number of counterparts and
by different parties in separate counterparts, each of which when so executed
shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

2



--------------------------------------------------------------------------------

10. Binding Effect. This Joinder shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Joinder.

11. Amendment and Waiver. No amendment of this Joinder, and no waiver of any one
or more of the provisions hereof shall be effective unless set forth in a
writing and signed by the parties hereto.

12. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.

13. Headings. Section headings used herein are for convenience of reference
only, are not part of this Joinder and shall not affect the construction of, or
be taken into consideration in interpreting, this Joinder.

[SIGNATURE PAGES FOLLOW]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Joinder is executed as of the date first above written.

 

WELLS FARGO BANK, N.A., as Agent and Lead Lender By:  

/s/ Michael R. Burkitt

  Name:   Michael R. Burkitt   Title:   Senior Vice President DRIVETIME
AUTOMOTIVE GROUP, INC. By:  

/s/ Raymond Fidel

Name:   Raymond Fidel Title:   President and CEO DRIVETIME CAR SALES COMPANY,
LLC By:  

/s/ Raymond Fidel

Name:   Raymond Fidel Title:   President DRIVETIME SALES AND FINANCE COMPANY,
LLC By:  

/s/ Raymond Fidel

Name:   Raymond Fidel Title:   President and CEO DRIVETIME OHIO COMPANY, LLC By:
 

/s/ Raymond Fidel

Name:   Raymond Fidel Title:   President and CEO CARVANA, LLC By:  

/s/ Ernie Garcia Jr.

Name:   Ernie Garcia Jr. Title:   President



--------------------------------------------------------------------------------

EXHIBIT 8.1(S)

ACTIVE AND INACTIVE SUBSIDIARIES

Active Subsidiaries

DriveTime Automotive Group, Inc.

DriveTime Sales and Finance Company, LLC

DriveTime Car Sales Company, LLC

Drake Property & Casualty Insurance Co.

DriveTime Ohio Company, LLC

Carvana, LLC

DriveTime Sales and Finance Company, LLC

DriveTime Car Sales Company, LLC

Drake Property & Casualty Insurance Co.

DriveTime Ohio Company, LLC

Carvana, LLC

DriveTime Car Sales Company, LLC

DriveTime Ohio Company, LLC

Carvana, LLC

DriveTime Ohio Company, LLC

None

Non-active Subsidiaries

None